NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RENEWAL SERVICES,                               No.    16-56088

                Plaintiff-Appellant,            D.C. No.
                                                3:15-cv-01779-WQH-DHB
 v.

UNITED STATES PATENT AND                        MEMORANDUM*
TRADEMARK OFFICE,

                Defendant-Appellee.



                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                      Argued and Submitted February 9, 2018
                        Submission Vacated March 1, 2018
                           Resubmitted May 16, 2018
                               Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and KORMAN,** District
Judge.

      Renewal Services appeals the dismissal of its complaint against the United



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
States Patent and Trademark Office (“USPTO”) seeking relief under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552. We have jurisdiction under 28 U.S.C.

§ 1291 and affirm.

      1. The USPTO has previously made available for purchase bulk data

containing various information about approved patents, including inventors’

correspondence addresses. The USPTO no longer sells includes addresses among

that bulk data and instead posts data online. The parties agree that files for granted

patents are indexed and made publically available on the USPTO website under 5

U.S.C. § 552(a)(2)(A) as final opinions. Those files contain the inventors’

correspondence addresses. See 37 C.F.R. § 1.11(a) (providing for public inspection

of “all papers relating to the file of . . . a patent[ ] or a statutory invention

registration”).

      2. Renewal Services argues that the USPTO violated FOIA by denying a

request for bulk data akin to what the USPTO used to sell. Noting that inventors’

correspondence addresses are in the agency’s master database and could easily be

compiled, as in the past, Renewal Services relies upon 5 U.S.C. § 552(a)(3)(B),

which requires an agency to provide records “in any form or format requested . . . if

the record is readily reproducible to the agency in that form or format.” But, by its

own terms, § 552(a)(3) does not apply to records already made available in an

electronic format by an agency pursuant to § 552(a)(2). The district court therefore



                                          2
correctly dismissed the complaint.

      AFFIRMED.




                                     3